Citation Nr: 0014481	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  95-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the injuries sustained by the veteran in the June 30, 
1991, motorcycle accident were sustained in the line of duty 
for Department of Veterans Affairs purposes.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The veteran served on active duty from March 1987 to October 
1993.  The appellant is the veteran's Legal Guardian in this 
case.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in April 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  Following the 
requested development, the RO in November 1999 continued its 
denial of the claimed benefits.  The matter is now before the 
Board for final appellate consideration.  

Service connection has been claimed for residuals of a 
motorcycle accident, including residuals of a closed head 
injury, residuals of fractures of the distal left tibia and 
fibula, fracture of the left clavicle, and sinusitis and 
mastoiditis.  It is undisputed that the veteran's multiple 
injuries were sustained as a result of a motorcycle accident 
that occurred while he was on active duty.  The only issue in 
this case is whether his injuries were incurred in the line 
of duty due the circumstances of the accident.  The Board has 
therefore reclassified the issue as set forth on the title 
page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  The veteran sustained multiple severe injuries, including 
a closed head injury, in a motorcycle accident in Georgia at 
approximately 12:33 a.m. on June 30, 1991, while on active 
duty.  

3.  In January 1994, the appellant filed on the veteran's 
behalf an original claim for service connection for residuals 
of injuries sustained in the motorcycle accident.  

4.  The veteran's blood alcohol content at 3:15 a.m. on June 
30, 1991, less than three hours after the accident, was 
0.224.  

5.  The veteran operated his motorcycle on June 30, 1991, at 
an excessive speed for conditions while under the influence 
of alcohol.  

6.  The veteran's operation of his motorcycle on June 30, 
1991, at an excessive speed for conditions while under the 
influence of alcohol was the proximate cause of the accident 
that caused his injuries.  

7.  The veteran deliberately and intentionally operated his 
motorcycle on June 30, 1991, with knowledge of, or wanton and 
reckless disregard of the probable consequences.  


CONCLUSION OF LAW

The injuries sustained by the veteran on June 30, 1991, were 
not incurred in the line of duty.  38 U.S.C.A. §§ 105, 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.1(m), (n), 3.301 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for residuals of injuries 
sustained in a motorcycle accident on June 30, 1991, is 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Factual Background

The record shows that the veteran sustained multiple severe 
injuries, including a closed head injury, in a motorcycle 
accident on June 30, 1991, while on active duty.  He was 
serving at that time with an armor battalion at Fort Stewart, 
Georgia.  The accident report by the Georgia State Highway 
patrolman who arrived at the scene at 12:49 a.m. shows that 
the single-vehicle accident occurred at 12:33 a.m. on State 
[redacted], at the intersection with [redacted], about a 
mile east of [redacted].  According to the accident 
report, the veteran was traveling west at an estimated 65 to 
70 miles per hour in a 45-mph-zone when his motorcycle 
swerved too far over to the right of the curve in the highway 
and struck curbing with the front tire of his motorcycle.  
The vehicle then traveled 150 feet and struck a second 
curbing.  After striking the second curbing, the vehicle 
traveled another 40 feet and flipped, ejecting the veteran a 
distance of 134 feet down the north shoulder of the highway 
to his final rest, which was 29 feet, 6 inches from the edge 
of the pavement on the North shoulder.  After flipping, the 
motorcycle traveled another 199 feet down the edge of the 
pavement on its left side to its final resting-place.  A 
blood alcohol test was not performed by the investigating 
officer at the scene, apparently because of the severe nature 
of the head injury sustained in the accident.  The 
investigating officer used an equation to determine the 
estimated speed of the veteran's motorcycle at the time of 
the accident, based on measured skid marks.  This yielded an 
estimated speed of 85 mph, but the investigating officer 
decided to use the low end of the scale in estimating the 
veteran's speed.  

The investigating officer was of the opinion that 
contributing factors to the accident were loss of control of 
the vehicle and exceeding the speed limit.  The report 
further indicates that the veteran's vision was not obscured, 
his motorcycle had no known defects, and that there were no 
defects in the road, which was blacktop.  Although it was 
dark, the surface condition was dry, and the weather was 
clear.  The "road character" was "curve on grade."  

A toxicology report from the Memorial Medical Center in 
Savannah shows that the veteran's blood alcohol content at 
3:15 a.m. on June 30, 1991, less than three hours after the 
accident, was 0.224.  

A report of emergency medical treatment on the date of the 
accident indicates that the veteran was unresponsive and 
intubated at the accident scene.  The report states that he 
was wearing a helmet.  

A Medical Evaluation Board (MEB) narrative summary dated in 
September 1991 indicates that the veteran had been involved 
in a motorcycle accident in the early morning of June 30, 
1991, and immediately rendered unconscious.  The MEB reported 
that the exact circumstances surrounding the accident were 
unknown but that "apparently the motorcycle hit some sort of 
divot in the road, skidded a rather long distance and 
propelled the [veteran] some significant distance through the 
air, landing on his head."  He was taken to Liberty Memorial 
Hospital, transported to the trauma service at Winn Army 
Community Hospital, and subsequently transferred to the 
Memorial Medical Center, Savannah, Georgia, for neurologic 
care.  A CT scan on admission at Savannah showed evidence of 
a subarachnoid bleed in the basilar cisterns.  

When examined for the MEB in September 1991, the veteran 
presented with a severe closed head injury associated with 
bilateral subdural hygromas.  He was said to be "deeply 
comatose."  Other injuries diagnosed at that time were 
fracture of the left distal tibia and fibula, fracture of the 
left clavicle, and severe sinusitis and mastoiditis.  He was 
referred to the physical evaluation board for disposition and 
for subsequent transfer to a VA neurologic center for further 
medical care.  

A revised physical evaluation board in August 1993 held that 
the veteran's physical disability was not incurred in the 
line of duty because it was due to his own willful 
misconduct.  

The Administrative Decision rendered by VA in January 1994 
that found that the veteran's injuries were not sustained in 
the line of duty indicated that the exact nature of the 
accident was unknown but that it appeared that the veteran's 
motorcycle "hit an irregularity in the pavement and skidded 
quite a long distance."  The decision noted that the service 
department's Line of Duty Investigation showed that the 
veteran was driving his motorcycle at a speed that 
significantly exceeded the speed limit at the time of the 
accident.  The police report estimated that the veteran's 
speed at that time was 65 to 70 mph, although the speed limit 
at the scene of the accident was only 45 mph.  The drivers of 
two different vehicles confirmed that the veteran's 
motorcycle passed them at an extremely high speed.  A police 
officer at the scene estimated the veteran's speed at 85 mph.  
An alcohol test performed less than three hours after the 
accident showed that the veteran's blood alcohol level was 
0.224, which, under Georgia law, was more than twice the 
legal limit at which a driver is considered to be under the 
influence of alcohol.  

The Administrative Decision noted that the veteran "was 
reasonably aware of the dangers of riding a motorcycle in the 
manner he was at the time of the accident."  He had a 
motorcycle license at that time and had completed a defensive 
driving course.  He had been briefed on the dangers of 
drinking and driving as part of routine safety briefings 
given to active duty soldiers.  This training and 
instruction, the Administrative Decision noted, should have 
made him well aware of the probable consequences of driving 
at recklessly high speeds and operating a vehicle while under 
the influence of alcohol.  "The veteran should have been 
aware that exceeding the posted safe speed limit, compounded 
by his high level of alcohol consumption, made him an unfit 
and unsafe driver."  

The analysis of the veteran's motorcycle accident conducted 
by Monick Engineering of Rosemont, Illinois, which was 
submitted on the veteran's behalf, challenges the estimated 
speed calculated by the investigating officer.  The private 
analysis claims that the accident investigation was poorly 
executed and that the skid marks used by the investigating 
officer are inconsistent with the reaction time necessary to 
apply the brakes.  It is argued that there are two probable 
scenarios, one culminating in an estimated speed of 63 mph, 
the other in an estimated speed of 56 mph.  Thus, even under 
the private analysis, the veteran was traveling at a rate of 
speed that was at least 11 mph over the speed limit.  Two 
witnesses stated that the veteran passed them on the night in 
question just before the accident.  One witness said that he 
was traveling at 55 mph when passed on the left by the 
veteran.  The other - an Army captain who was himself a 
motorcyclist - said that he was passed very quickly by the 
veteran at a speed faster than 57 mph.  These witnesses also 
indicated that the veteran was driving in a reckless manner 
prior to the accident.  

The private analysis concedes that the veteran hit the curb, 
thus initiating the chain of events culminating in his 
injuries.  The private analysis raises an "unknown factor," 
asking whether the veteran tried to avoid something in the 
road that caused him to be too close to the curb side of the 
road.  The private analysis asks whether the veteran then had 
to contend with trying to avoid the curb.  If the veteran had 
to quickly move away from the curb, it would have required 
him to "counter steer," which involves actually turning the 
handlebars in the opposite direction of a turn in order to 
initiate a turn.  This is the opposite of what is done in 
driving an automobile because motorcycles turn by leaning.  
The problem arises when "many motorcyclists in emergency 
situations fall back on turning the motorcycle to the right 
or left to go to the right or left respectively."  If this 
is done, the motorcycle will go exactly where the driver does 
not want to go.  "This is a major cause of motorcycle 
accidents that might otherwise be avoided."  The private 
analysis states that although counter steering is done by 
anyone who has ridden a motorcycle, the proper use of counter 
steering in emergency situations has to be learned and 
practiced until it is virtually a habit.  The private 
analysis concludes that most properly licensed motorcyclists, 
even if they have passed the state drivers examination for a 
motorcycle license, are not expertly trained in the dynamics 
of motorcycles.  They are not trained to apply the brakes in 
an optimal manner in an emergency.  Most are not aware of 
counter steering and will resort to steering in the direction 
in which they want to go in an emergency rather than the 
opposite, many times with tragic consequences.  Both braking 
and counter steering skills must be learned and practiced to 
become proficient, but these skills, it is argued, were not 
required in order for the veteran to obtain his motorcycle 
license.  "Tragically," the report concludes, "something 
occurred causing [the veteran] to come in contact with the 
curb.  Unfortunately no one know[s] what that was."  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval or air service, but no compensation shall be 
paid if the disability is a result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1131.  

The initial claim for VA compensation benefits in this case 
was filed in January 1994.  For all such claims filed after 
October 31, 1990, compensation benefits are not payable if 
the disability is a result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  See Gabrielson 
v. Brown, 7 Vet. App. 36, 41 (1994).  

As the injuries in this case were sustained by the veteran 
while he was on active duty, they are presumed to have been 
incurred in the line of duty unless the injuries were a 
result of his own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 105(a).  

Under 38 C.F.R. § 3.1(m), "in line of duty" means an injury 
or disease incurred or aggravated during a period of active 
military, naval, or air service unless such injury or disease 
was the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, was a result of his 
or her abuse of alcohol or drugs.  A service department 
finding that injury, disease or death occurred in line of 
duty will be binding on the Department of Veterans Affairs 
unless it is patently inconsistent with the requirements of 
laws administered by the Department of Veterans Affairs.  
Requirements as to line of duty are not met if at the time 
the injury was suffered or disease contracted the veteran 
was:  

(1) Avoiding duty by desertion, or was absent without 
leave which materially interfered with the performance of 
military duty.  

(2) Confined under a sentence of court-martial involving 
an unremitted dishonorable discharge.  

(3) Confined under sentence of a civil court for a 
felony as determined under the laws of the jurisdiction where 
the person was convicted by such court.  

Under 38 C.F.R. § 3.1(n), "willful misconduct" means an act 
involving conscious wrongdoing or known prohibited action.  A 
service department finding that injury, disease or death was 
not due to misconduct will be binding on the Department of 
Veterans Affairs unless it is patently inconsistent with the 
facts and the requirements of laws administered by the 
Department of Veterans Affairs.  

(1) It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  

(2) Mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  

(3) Willful misconduct will not be determinative unless 
it is the proximate cause of injury, disease or death.  

Under the provisions of 38 C.F.R. § 3.301(a), direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs.  

Under 38 C.F.R. § 3.301(c), for the purpose of determining 
entitlement to service-connected and nonservice-connected 
benefits, the definitions in 38 C.F.R. § 3.1(m) and (n) 
apply, except as modified within paragraphs (c)(1) through 
(c)(3) of this section.  The pertinent provision in this case 
is paragraph (c)(2), which provides that the simple drinking 
of alcoholic beverage is not of itself willful misconduct.  
The deliberate drinking of a known poisonous substance or 
under conditions that would raise a presumption to that 
effect will be considered willful misconduct.  If, in the 
drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  

In addition, 38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user.  

The thrust of the appellant's case is that the veteran was an 
otherwise responsible soldier who had a number of years of 
good service and that, as the private engineering analysis 
indicates, was the tragic victim of an unknown factor that 
would have caused the average motorcyclist to fail to react 
properly and thus save himself from the injuries that he 
sustained on June 30, 1991.  

However, the evidence of the veteran's behavior just prior to 
the accident suggest that he left a night club in an angry 
mood because a fellow soldier had refused to accompany him to 
the EM Club on post (Fort Stewart) and that he sped past at 
least two other vehicles at a speed at least 12 mph in excess 
of the speed limit.  While there are no actual eye witnesses 
to the ensuing motorcycle accident, the evidence of record, 
considered in its entirety, strongly indicates that the 
veteran lost control of his vehicle after hitting the curb 
while rounding a curve at a rate of speed considerably in 
excess of the speed limit while under the influence of 
alcohol.  While it is possible that the veteran "swerved" 
to avoid something in the road, it is highly relevant that 
the investigating officer at the scene found no evidence of a 
defect in the road itself, and all other conditions were 
optimal for any driver who was in full control of his 
physical and mental faculties.  However, the veteran was not.  
He had a blood alcohol concentration of 0.224 within three 
hours of the accident, thus suggesting that his judgment and 
ability to react quickly and correctly were seriously 
impaired.  

In determining whether the veteran engaged in willful 
misconduct that would preclude him from receiving VA 
compensation for residuals of injuries sustained as a result 
of his accident while on active duty, the Board may refer to 
relevant state law.  See Yeoman v. West, 140 F.3d 1443 (Fed. 
Cir. 1998) (involving a Board decision that considered, inter 
alia, an Iowa criminal statute that established a blood 
alcohol level of 0.10 or above as conclusive proof of illegal 
intoxication for a person operating a motor vehicle).  In 
providing that "mere technical violation" of "police 
regulations or ordinances" does not "per se" constitute 
willful misconduct, the regulation (38 C.F.R. § 3.1(n)) 
clearly implies that the violation of positive authority such 
as state statutory or decisional law is relevant to the 
consideration of what does constitute willful misconduct.  
Yeoman, 140 F.3d at 1446.  Even though the mere technical 
violations described may not alone support a finding of 
willful misconduct, the regulation clearly contemplates that 
the violation of state penal statutes are a highly relevant, 
if not dispositive, consideration.  Id.  

Under Georgia law, "alcohol concentration" means grams of 
alcohol per 100 milliliters of blood or grams of alcohol per 
210 liters of breath.  GA. CODE ANN. § 40-1-1(1) (Michie 
1997) (same as at the time of the accident).  Under Georgia 
law at the time of the accident in this case, a person was 
prohibited from driving or being in physical control of any 
moving vehicle while under the influence of alcohol to the 
extent that it was less safe for the person to drive, GA. 
CODE ANN. § 40-6-391(a)(1), or while the person's alcohol 
concentration was 0.10 grams or more at any time within three 
hours after such driving or being in actual physical control 
from alcohol consumed before such driving or being in actual 
physical control ended.  GA. CODE ANN. § 40-6-391(a)(5).  
Violation of § 40-6-391(a) constituted a misdemeanor on first 
or second conviction.  GA. CODE ANN. § 40-6-391(c).  

Moreover, under Georgia law on June 30, 1991, if the person's 
alcohol concentration was 0.10 or more grams at the time of 
the incident or within three hours thereafter, he was 
presumed to be in violation of GA. CODE ANN. § 40-6-
391(a)(5), cited above.  GA. CODE ANN. § 40-6-392(b)(4).  In 
a case decided by the Supreme Court of Georgia four months 
before the veteran's accident, the constitutionality of this 
presumption was upheld.  See Lattarulo v. The State, 124 Ga. 
261, 401 S.E.2d 516 (1991)(Breathalyzer test given about an 
hour after the defendant was stopped yielded a 0.19 blood 
alcohol concentration).  A number of convictions for driving 
under the influence of alcohol were upheld in Georgia in the 
year prior to the incident here under review.  See, e.g., 
Jones v. The State, 195 Ga. App. 569, 394 S.E.2d 387 (1990) 
(alcohol concentration of 0.26 grams); Burks v. The State, 
195 Ga. App. 516, 394 S.E.2d 136 (1990) (alcohol 
concentration of 0.11 grams); Ussery v. The State, 195 Ga. 
App. 394, 393 S.E.2d 522 (1990) (alcohol concentration of 
0.12 grams 20 minutes after being stopped).  

Thus, it is reasonable to infer from the known facts of this 
case that the veteran took a curve at too high a rate of 
speed while under the influence of alcohol causing him to 
strike the curb and initiate the accident that caused his 
injuries.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998) (Board has 
fact-finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

The scenario posed by the analysis of the private engineer 
does not persuade the Board otherwise.  Even if the speed of 
56 to 63 mph is accepted, the veteran was still traveling too 
fast for conditions (at night on a curve).  The "unknown 
factor" causing him to swerve is an exercise in speculation.  
The Board also observes that the assertions regarding the 
skills and learned responses necessary to cope with such 
untoward contingencies or unanticipated emergencies suggested 
by the private engineer actually tell against the veteran in 
this case.  The veteran is charged with some understanding of 
the nature of the vehicle that he is licensed to drive.  In 
order to drive it, he must have understood, at least 
instinctively, the mechanics of how it is controlled.  He 
certainly must have understood that a motorcycle is 
potentially very dangerous in operation because of the ever-
present potential for being thrown from the vehicle in an 
accident.  Surely, he is charged with understanding that 
excessive alcohol consumption would dull the mental capacity 
and motor skills that he would need in an emergency.  If 
finely honed skills - skills that are in some degree 
counterintuitive - are necessary to control a motorcycle in 
an emergency, then under no circumstances should the veteran 
have mounted his motorcycle and driven it into traffic when 
he was under the influence of alcohol.  That act alone 
involved deliberate or intentional wrongdoing with knowledge 
of, or wanton and reckless disregard of its probable 
consequences and was the proximate cause of his injuries, 
which would not have occurred but for his reckless conduct.  
Thus, the Board finds that the injuries sustained by the 
veteran on June 30, 1991, were the result of his own willful 
misconduct.  38 C.F.R. § 3.1(n); 38 C.F.R. § 3.301.  The 
injuries were therefore not sustained in the line of duty.  
38 C.F.R. § 3.1(m).  

The Board notes that the amendments to the statutes that 
became effective in 1990 no longer appear to require that 
willful misconduct actually be shown in order to sustain a 
finding that injuries were not incurred in the line of duty.  
It would seem that it is only necessary to show that the 
abuse of alcohol was the proximate cause of the accident that 
caused the injuries.  That is certainly the case here.  
However, the Board is also of the opinion that, as indicated 
above, willful misconduct is present.  

It follows that, under either theory, the appeal must be 
denied.  




ORDER

The injuries sustained by the veteran on June 30, 1991, were 
not sustained in the line of duty.  The benefit sought on 
appeal is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

